ACCEPTED
                                                                                                               03-15-00210-CR
                                                                                                                       6028304
                                                                                                    THIRD COURT OF APPEALS
                                                                                                               AUSTIN, TEXAS
                                                                                                         7/13/2015 12:00:00 AM
                                                                                                             JEFFREY D. KYLE
                                                                                                                        CLERK
                                                  NO. 03-15-00210-CR

DANIEL UVALLE                                                   §         IN THE COURT OF APPEALS
                                                                                           FILED IN
                                                                §                     3rd COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
vs.                                                             §         OF THE      7/13/2015 12:00:00 AM
                                                                §                         JEFFREY D. KYLE
THE STATE OF TEXAS                                              §                              Clerk
                                                                          THIRD JUDICIAL DISTRICT

           MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
           NOW COMES, Daniel Uvalle, Appellant in the above styled and numbered
cause, and moves this Court to grant an extension of time to file Appellant's Brief,
pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good
cause shows the following:
           1.        This case is on appeal from the 51st Judicial District Court of Tom
Green County, Texas.
           2.        The case below was styled The State of Texas vs. Daniel Uvalle and
was numbered A-13-1053-SA.
           3.        Appellant was convicted of the offense of capital murder of multiple
persons, a capital felony.
          4.         Appellant was assessed a senten_ce of life imprisonment in the Texas
Department of Criminal Justice Institutional Division.
          5.         A "Motion for New Trial" was filed on March 18, 2015.
          6.         A "Notice of Appeal" was filed on April 6, 2015.
          7.         The Reporter's Record was filed on June 19, 2015 and Volume Two
Exhibits- State's Exhibits 1 & 2 (video) were filed on June 22, 2015.
          8.         The Clerk's Record was filed on June 18, 2015.
          9.         The Appellate Brief is presently due on July 27, 2015.




JES:2572:7.9.15:c:/Criminal/Appeals/Extensions-Motion to Extend Time lo File App. Btief.D.Uvalle
           10.        Appellant requests an extension of time of 60 days from the date of
July 27, 2015.
           11.       No extension to file the briefhas been received in this cause.
           12.       Defendant is cunently incarcerated.
           13.       Appellant relies on the following facts as good cause for the requested
extension:
                     a.         The attorney for Appellant was not the attorney at trial.
                                Counsel was appointed to represent the Appellant on appeal.
                     b.         Since Counsel was not trial counsel, Counsel began this appeal
                                process with no familiarity of the proceedings that took place at
                                any of the pre-trial hearings or the trial. This appeal is of a
                                capital murder case where the death penalty was waived,
                                therefore Counsel's review of the record will take an extended
                                amount of time to review. Counsel received a copy of the
                                Repmier' s Record on June 19, 2015 with the exception of
                                Reporter's Volume Two Exhibits- State's Exhibits 1 & 2
                                (video) which were received on June 22, 2015. Counsel
                                received a copy of the Clerk's Record on June 22, 2015.
                     c.         Counsel has court settings and other business already existing at
                               the time of Counsel's receipt of both the Clerk and Reporter's
                               Records which will make it difficult for Counsel to have
                               sufficient time since the filing of the records to complete his
                               evaluation of possible enors and grounds for appeal.
                     c.        Counsel has only one other attorney in his office and has only
                               one staff member.
                     d.        In addition, Counsel has pre-existing travel plans for a ten-day
                               period in which he will be out of the country.

JES:2572:7.9.15:c:/Ciiminal/Appeals/Extensions-Motion to Extend Time to File App. Biief.D.Uvalle
                      e.        Counsel requests an extension of sixty days in order to
                                have adequate time to complete the evaluation of the record for
                                the preparation and filing of Appellant's Brief.


           WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion to Extend Time to File Appellant's Brief, and for such
other and further relief as the Court may deem appropriate.
                                                                Respectfully submitted,

                                                               SUTTON LAW OFFICE
                                                               P. 0. Box 871
                                                               San Angelo, Texas 76902-0871
                                                               Telephone: 325-482-8470
                                                               Facsimile: 325-482-9474
                                                               E-Mail: jsuttlaw@wcc.net



                                                                 ,<1:,~              ~
                                                               ~J.E.   Sutton
                                                               State Bar Number: 19531500
                                                               Attorney for Appellant


                                         CERTIFICATE OF SERVICE

          This is to certify that on July 9, 2015 a true and conect copy of the above
and foregoing document was served on Ms. Allison Palmer, 51st District Atton1ey,
and Ms. Meagan White, Assistant District Attorney, 124 West Beauregard, San
Angelo, Texas 76903.



                                                               Jo~E. Sutton
                                                               Attorney for Appellant



JES:2572:7.9.15:c:/Criminal/Appeals/Extensions-Motion to Extend Time to File App. Brief.D.Uvalle
 STATEOFTEXAS                                                  §
                                                               §
 COUNTY OF TOM GREEN                                           §

                                                         AFFIDAVIT

             Before me, the undersigned authority, on this day personally appeared Jolm
E. Sutton, who, after being duly swon1, stated:
             "I am the attorney for the Appellant in the above-numbered and entitled
cause. I have read the foregoing Motion to Extend Time to File Appellant's Brief
and swear that all of the allegations of fact contained therein are tn1e and correct."




                                                                                     {)~
            Subscribed and sworn to before me on this - -f-
                                                         "----
                                                               day of July, 2015, to
certify which witness my hand and seal of office.


        ,,,,..:_:.¥.\'rt:;_-,,_    DEBBIE WALL
        f(,:,A;:::-"%
                   Notary Public, State of .Texas
        \~_.~/..,§   My Commission Expires                     Notary Public, State of Texas
         "'··i:.{,r,!~~~..:-      Augusl ~?_,2015




JES:2572:7.9.15:c:/Criminal/Appeals/Extensions-Motion to Extend Time to File App. Brie[D.Uvalle
                             Sutton Law Office
John E. Sutton            Attorneys and Mediators      Judy Harris Sutton
exà|Üxw W|áàÜ|và ]âwzx                                       by VÉâÇáxÄ


   Office Location:               Telephone:               Mailing Address:
  117 South Irving               325-482-8470               P. O. Box 871
San Angelo, Texas 76903      Facsimile: 325-482-9474   San Angelo, Texas 76902

July 9, 2015

Sent by e-FileTXCourts.gov
Mr. Jeffery D. Kyle
Clerk of the Third Court of Appeals
P. O. Box 12547
Austin, Texas 78711-2547

Re:      Motion to Extend Time to File Appellant’s Brief
         Court of Appeals Cause Number: 03-15-00210-CR
         Trial Court Cause Number: A-13-1053-SA; The State of Texas vs. Daniel
         Uvalle; in the 51st Judicial District Court of Tom Green County, Texas
         Our File Number: 2572

Dear Mr. Kyle:

Attached is the original “Motion to Extend Time to File Appellant’s Brief” for
filing in this cause.

Yours truly,

/s/ John E. Sutton
Attorney at Law

Attachment
cc: w/enclosure
      Ms. Allison Palmer
      51st District Attorney
      Ms. Meagan White
      Assistant District Attorney

         Mr. Daniel Uvalle